          Case 3:20-cv-00156-JM Document 9 Filed 07/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

STEVEN R. HASTINGS,                                                              PLAINTIFF
ADC #171672

v.                                  3:20-cv-00156-JM-JJV

JOHN SMITH, Corporal, ADC; et al.                                             DEFENDANTS


                                          JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis appeal from this

Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 7th day of July 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
